Order, Family Court, Bronx County (Monica Drinane, J.), entered on or about April 26, 2012, which, to the extent appealed from as limited by the briefs, following a hearing, determined that respondent father had permanently neglected the subject child, unanimously affirmed, without costs.
The finding of permanent neglect against the father is supported by clear and convincing evidence (Social Services Law § 384-b [7] [a]). The record establishes that petitioner agency made diligent efforts to encourage and strengthen the parental relationship by, among other things, attempting to contact the father for the purpose of formulating a service plan, directing and encouraging weekend and other visitation between the father and the child, and referring the father for drug testing, psychological evaluation and family therapy (see Matter of Calvario Chase Norall W. [Denise W.], 85 AD3d 582, 583 [1st Dept 2011]; see also Matter of Aisha C., 58 AD3d 471, 471-472 [1st Dept 2009], lv denied 12 NY3d 706 [2009]). Despite these diligent efforts, the father failed during the statutorily relevant time period to plan for the child’s future or maintain substantial and continuous contact with the child. Indeed, the father failed to visit with the child on a regular, consistent basis, respond to the agency’s attempts to contact him, or comply with the agency’s requirements for him to be granted custody of the child, who had never lived with him (see Matter of Amilya Jayla S. [Princess Debbie A.], 83 AD3d 582, 583 [1st Dept 2011]; Aisha, 58 AD3d at 472; compare Matter of Amber W., 105 AD2d 888, 891 [3d Dept 1984]). Concur — Mazzarelli, J.P., Acosta, Saxe, Freedman and Clark, JJ.